Conoubring- Opinion.
Miller, J.
In my opinion the remedy to dismiss the appeal' granted by a lower court when none is allowed by law, is the motion-to dismiss. Such motion is determined' without oral discussion, ad - mits of speedy decision and gives complete relief. This remedy is, I think, to be deemed settled, and is of constant application in criminal as well as civil cases. In the leading case of Hornsby, where the-question discussed was the power of the court to give the accused an appeal from an interlocutory decree overruling his pleas in bar, the court suggested the motion to dismiss would have been sustained if made. State vs. Kennedy, 8 Rob. 590.
With this remedy available to the State, there is, in my opinion, no reason or warrant for interposing our supervisory jurisdiction *793conferred for other purposes and limited to such purposes by the uniform jurisprudence of this court.
I concur in the opinion of Mr. Justice Watkins.